DISMISS and Opinion Filed February 6, 2020




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-00491-CV

                   JENNIFER HOLLOWAY, Appellant
                                V.
     GUILD MORTGAGE COMPANY, A CALIFORNIA CORPORATION, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-02027-B

                             MEMORANDUM OPINION
                         Before Justices Bridges, Molberg, and Carlyle
                                  Opinion by Justice Bridges
       This appeal challenges the trial court’s judgment of eviction. Appellee owned the house

at issue at the time of judgment but has since sold it. Asserting the appeal has become moot as a

result, appellee has filed a motion to dismiss the appeal. See Heckman v. Williamson Cty., 369
S.W.3d 137, 162 (court cannot decide case that has become moot). Although more than ten days

have passed since the motion was filed, appellant has not filed a response.

       The sole issue in an eviction suit is the right to actual possession of the premises. See Rice

v. Pinney, 51 S.W.3d 705, 709 (Tex. App.—Dallas 2001, no pet.). Because appellee no longer

owns the subject property, it no longer has a right to its possession and a justiciable controversy

between the parties no longer exists. When a justiciable controversy between parties in a case

ceases to exist, the case becomes moot. See Heckman, 369 S.W.3d at 162. Accordingly, we grant
appellee’s motion and dismiss the appeal. See TEX. R. APP. P. 42.3(a); Heckman, 369 S.W.3d at

162.




                                               /David L. Bridges/
                                               DAVID L. BRIDGES
                                               JUSTICE

190491F.P05




                                            –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 JENNIFER HOLLOWAY, Appellant                      On Appeal from the County Court at Law
                                                   No. 2, Dallas County, Texas
 No. 05-19-00491-CV        V.                      Trial Court Cause No. CC-19-02027-B.
                                                   Opinion delivered by Justice Bridges,
 GUILD MORTGAGE COMPANY, A                         Justices Whitehill and Carlyle participating.
 CALIFORNIA CORPORATION, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered February 6, 2020.




                                             –3–